Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 8/25/2022 has been received and claims 1 and 11-24 are pending.
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/04/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tracking component” and “switching component” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, in Claims 21-24, there is no written description for the limitation “memory having stored therein first instructions/additional instructions” within the Specification. In Claim 24, there is no written description support for the limitation that “the memory…cause the computing device to determine, based on the usage information, a quantify of autoclave processes, including the first autoclave process, that are performed on the sterilization case” within the Specification as the disclosure appears to indicate that this function is performed by the tracking component (see [0025] – lines 6-9 and 13-18 of published application).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 21, it is not clear whether it is the computing device which performs the function (i.e. “determine a time at which the first autoclave process…wherein the first time interval is included in the one or more time parameters” or the tracking component.
In Claim 22, it is not clear whether it is the computing device which performs the function (i.e. “determine a time at which a second autoclave process…wherein the second time interval is included in the one or more time parameters” or the tracking component.
In Claim 23, it is not clear the instruction from the memory causes the computing device to perform the function as set forth in the claim.
In Claim 24, it is not clear what it is the memory with the instruction (upon execution by processors) cause the computing device to perform the function as set forth or that a different component (such as the tracking component) performs such function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Beck (20200261183) in view of Henniges (20200237939).
As to Claim 1, Beck (‘183) discloses a system (100; 400) comprising: 
a tracking component (102, 104; 401 - 402, 404, 412) that is battery-powered (124; 408) and that is configured to collect, store, and transmit usage information associated with the sterilization case and including one or more time parameters; and 
a switching component (102, 128, 132; 402, 410) configured to perform operations comprising: 
detecting an initiation condition indicative of an initiation of a first autoclave process that sterilizes the medical instruments in the sterilization case, wherein power is supplied to the tracking component prior to the initiation of the first autoclave process; 
stopping, based on the initiation of the first autoclave process, supplying of the power to the tracking component; 
detecting a completion condition indicative of a completion of the first autoclave process; and 
resuming, based on the completion of the first autoclave process, the supplying of the power to the tracking component.
	Beck (‘183) does not appear to specifically teach that the system is comprised of a sterilization case.
It was known in the art before the effective filing date of the claimed invention to provide a sterilization case configured to store medical instruments during sterilizing of the medical instrument in a system comprised of components that track the sterilization case and information related to the sterilization case. 
Henniges (‘939) discloses a system comprising: 
a sterilization case (50, 52, 70; 430, 432, 440; 430’; 430”) configured to store medical instruments during sterilizing of the medical instrument; 
a tracking component (see entire document, particularly p. 29 [0302] – lines 1-5 and 12-15) that is battery-powered and that collects, stores, and transmits usage information associated with the sterilization case; and 
a switching component (see entire document, particularly p. 11 [0147]) that performs operations comprising: 
detecting an initiation condition indicative of an initiation of a first autoclave process that sterilizes the medical instruments in the sterilization case, wherein power is supplied to the tracking component prior to an initiation of the first autoclave process; 
stopping, based on the initiation of the first autoclave process, supplying of the power to the tracking component; 
detecting a completion condition indicative of a completion of the first autoclave process; and 
resuming, based on the completion of the first autoclave process, the supplying of the power to the tracking component,
in order to contain and store medical instruments during and after sterilization so as to affect reduction of microbial level of instruments inside as well as to maintain the reduced microbial level of the instruments after the sterilization container is removed from a sterilizer as well as to enable measuring and/or comparing data from within the sterilization case and indicating and/or communicating information/status of contents as well as components of the sterilization case (see entire document, particularly p. 4 [0083]).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a sterilization case in the system of Beck in order to contain and store medical instruments so as to enable sterilization and maintain reduced microbial level of instruments until usage after sterilization as shown by Henniges.
Thus, Claim 1 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Beck (‘183) and Henniges (‘939).	

Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive. Specifically, as to applicant’s argument in regards to Beck in third paragraph on p. 9 of Remarks, examiner disagrees and points out that the component 401 for tracking component includes a processor 102/402 that uses stored instructions, which inherently is stored in a structure such as memory, to perform the actions as disclosed in [0042] (lines 13-26) - [0043] (lines 6-8) on p. 4 of Beck meets the claim limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799